              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00068-MR


DAVID L. TURNER,            )
                            )
              Petitioner,   )
                            )
     vs.                    )                     ORDER
                            )
KENNETH LASSITER,           )
                            )
              Respondent.   )
___________________________ )

      THIS MATTER is before the Court on an initial review of the

Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

Person in State Custody [Doc. 1] and on the Petitioner’s “Motion for the

Appointment of the Assistance of Counsel” [Doc. 4].

I.    BACKGROUND

      The Petitioner is a prisoner of the State of North Carolina. On March

2, 2015, he was found guilty by a jury in Iredell County Superior Court of one

count of embezzlement greater than $100,000. [See Doc. 1-1 at 67]. The

Petitioner was sentenced to a term of 72 to 96 months’ imprisonment. [Doc.

1 at 1]. The Petitioner did not file a direct appeal.

      On March 27, 2019, the Petitioner filed a motion for appropriate relief

(“MAR”) in the Iredell County Superior Court, asserting the following claims:


         Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 1 of 6
(1) that he had diminished mental capacity prior to trial; (2) that he was

deprived of the right to counsel; (3) that the indictment was defective; (4) that

he was deprived of the right to a speedy trial; (5) that he was deprived of the

right to compulsory process; and (6) that the order of restitution was

excessive. [Doc. 1-1 at 88-130]. On April 14, 2019, the trial court denied the

MAR. [Doc. 1-1 at 131]. The Petitioner filed a petition for a writ of certiorari,

which the North Carolina Court of Appeals denied on May 20, 2019. [Id. at

58]. On May 31, 2019, the Petitioner filed the present § 2254 petition,

asserting the same claims as those asserted in his MAR. [Doc. 1].

II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 provides a

statute of limitations for § 2254 petitions by a person in custody pursuant to

a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed

within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;


                                       2



         Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 2 of 6
              (C) the date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if the
              right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on
              collateral review; or

              (D) the date on which the factual predicate of the
              claim or claims presented could have been
              discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

       Here, the Petitioner’s judgment was entered on March 2, 2015, when

he was sentenced, and the Petitioner did not appeal.                      Therefore, the

Petitioner’s conviction became final no later than March 16, 2015, when the

time for seeking direct review expired. See N.C. R. App. P. 4(a)(2) (allowing

14 days for the filing of notice of appeal from entry of criminal judgment);

Gonzalez v. Thaler, 565 U.S. 134, 137 (2012) (“[F]or a state prisoner who

does not seek review in a State's highest court, the judgment becomes ‘final’

on the date that the time for seeking such review expires.”). Thus, the

Petitioner had one year, or until March 16, 2016, to file his § 2254 petition

under § 2244(d)(1)(A).1         The Petitioner did not file the present § 2254


1 None of the Petitioner’s filings in the state courts after that date served to resurrect or
restart the federal statute of limitations. See Minter v. Beck, 230 F.3d 663, 665-66 (4th
Cir. 2000) (recognizing that state applications for collateral review cannot revive an
already expired federal limitations period).
                                               3



          Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 3 of 6
Petition, however, until May 2019. The Petition is therefore subject to being

dismissed as untimely unless the Petitioner can demonstrate that the Petition

is subject to statutory tolling under § 2244(d)(1)(B), (C) or (D), or that

equitable tolling should otherwise apply.           “Generally, a litigant seeking

equitable tolling bears the burden of establishing two elements: (1) that he

has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005).

      In his Petition, the Petitioner asserts that he had diminished capacity

due to a serious brain injury and “was not in his right mind” until he had two

surgeries to resolve the injury.2 The Petitioner contends that it would be a

miscarriage of justice for his petition not to be heard. [Doc. 1 at 20]. The

Petitioner, however, does not specifically address which statutory tolling

provision should apply or whether he contends that equitable tolling is

applicable. Accordingly, the Court will provide him 21 days to explain why

his § 2254 Petition should not be dismissed as untimely, including any




2 In support of this contention, the Petitioner submits three pages of medical records.
[See Doc. 1-1 at 71-73]. These records, however, indicate that the Petitioner suffered a
traumatic brain injury as a result of a fall in October 2018, over three years after his
conviction. These records, therefore, do not support the Petitioner’s contention that he
had diminished mental capacity at the time of trial in 2015.
                                             4



          Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 4 of 6
reasons why statutory or equitable tolling should apply. See Hill v. Braxton,

277 F.3d 701, 706 (4th Cir. 2002).

      The Petitioner moves for the appointment of counsel. Prisoners have

no constitutional right to the appointment of counsel to file post-conviction

motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman

v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238,

250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing Pennsylvania v.

Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right to counsel

beyond first appeal of right)).    The Court may, in some circumstances,

appoint counsel to represent a habeas petitioner when the interests of justice

so require and the petitioner is financially unable to obtain representation.

See 18 U.S.C. § 3006A(a)(2)(B). In the instant case, however, the Petitioner

has failed to demonstrate that the interests of justice warrant the appointment

of counsel. See United States v. Riley, 21 F. App’x 139, 141-42 (4th Cir.

2001).

      IT IS, THEREFORE, ORDERED that Petitioner shall, within 21 days of

entry of this Order, file a document explaining why his § 2254 Petition for

Writ of Habeas Corpus should not be dismissed as untimely. Failure to

comply with this Order shall result in dismissal of the Petition without further

notice.
                                       5



          Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 5 of 6
     IT IS FURTHER ORDERED that the Petitioner’s “Motion for the

Appointment of the Assistance of Counsel” [Doc. 4] is DENIED.

     IT IS SO ORDERED.

                             Signed: October 14, 2020




                                        6



        Case 5:19-cv-00068-MR Document 7 Filed 10/14/20 Page 6 of 6
